Title: From George Washington to Lafayette, 6 June 1787
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear Marqs
Philadelphia June 6th 1787.

Not till within this hour was I informed of the intention of Mr Rutledge (son to the Governor Rutledge of South Carolina whom I believe you know) to embark in the Packet for France, or that he was to set out in the morning for New York, to take shipping the day after. Tho’ totally unprepared (immersed as I am in the business of the Convention) I cannot let this Gentleman

depart without a remembrance of my friendship for you. It was, when I came here, and still is, my intention, to write you a long letter from this place before I leave it, but the hour is not yet come when I can do it to my own Satisfaction or for your information. I therefore shall wait till the result of the present meeting is more matured, and till the members who constitute it are at liberty to communicate the proceedings more freely before I attempt it.
You will I dare say, be surprized my dear Marquis to receive a letter from me at this place, you will probably, be more so, when you hear that I am again brought, contrary to my public declaration, and intention, on a public theatre—such is the viscissitude of human affairs, and such the frailty of human nature that no man I conceive can well answer for the resolutions he enters into.
The pressure of the public voice was so loud, I could not resist the call to a convention of the States which is to determine whether we are to have a Government of respectability under which life—liberty, and propertv secured to us, or whether we are to submit to one which may be the result of chance or the moment, springing perhaps from anarch⟨ie⟩ Confusion, and dictated perhaps by some aspiring demagogue who will not consult the interest of his Country so much as his own ambitious views. What m[a]y be the result of the present deliberations is more than I am able, at present, if I was at liberty, to inform & therefore I will make this letter short, and even assurance of being more particular when I can be more satisfactory—to this period also I refer more than to acknowledge the receipt of your obliging favours of the ⟨7⟩ of February inst.
Every good wish that can flow from a warm and sincere heart, much attached to you, and every one connected with you, is presented to Madam de la Fayette and your little flock; and with sentiments of encreasing friendship and love I am my dear Marquis Yr Most obliged, and Affecte Servant

G. Washington.

